DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art, either alone or in combination do not expressly disclose “adjusting the configuration of the encoding blocks, the instructions, when executed by the processor, further cause the processor to control the device to perform functions of: displaying, on a display, the video image; displaying, over the displayed video image, a grid dividing the video image into the encoding blocks; receiving a user input to shift the grid with respect to the displayed video image; and shifting, based on the received user input, the grid with respect to the displayed video image” or “for adjusting the configuration of the encoding blocks, the instructions, when executed by the processor, further cause the processor to control the device to perform functions of: displaying, on a display, the video image; displaying, over the displayed video image, a grid dividing the video image into the encoding blocks; receiving a user input to change an interval of the grid; and changing, based on the received user input, an interval of the grid.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-12, and17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanovsky et al (US 2017/0272100) in view of Choi et al (US 2012/0121082). 
Regarding claims 1, 11, and 20, Yanovsky et al  discloses a method,  a device comprising: a processor; and a memory in communication with the processor, the memory comprising executable instructions and a non-transitory computer readable medium containing instructions which, when executed by a processor, cause a computer to perform functions of [0247-0251]:
dividing a video image into a plurality of encoding blocks and adjusting the configuration of the encoding blocks based on size or location[0083, 0097, 0247];
Please note that in this example the content can be split into segments for encoding and encoding block sizes can be modified according to a client request. 
individually encoding, based on the adjusted configuration of the encoding blocks, the encoding blocks [0087, 0097, 0249];
Please note that in this example, each segment can be encoded into codeword chunks. 
transmitting, to a remote device via a communication network, the individually encoded encoding blocks [0097, 0253];
Please note in this example the encoded content can be transmitted for storage.
However, Yanovsky et al does not expressly disclose but Choi et al discloses:
Content containing a sharing protection portion and adjusting, based on a size or location of the sharing-protected portion, a configuration of the encoding blocks such that the sharing-protected portion is divided into a smaller number of the encoding blocks [0040];
Please note that in this example region of the content can be masked (adjusted) before encryption/encoding. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yanovsky et al by the content containing a protected region, for the purpose of protecting sensitive data, Choi et al, see for example [0040].  These modifications would result in increased security and ease of use, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 2 and 12, Yanovsky et al and Choi et al discloses all the limitations of claims 1, 11 and 20. Yanovsky et al does not expressly disclose but Choi et al further discloses  wherein, for adjusting the configuration of the encoding blocks, the instructions, when executed by the processor, further cause the processor to control the device to perform a function of shifting the encoding blocks with respect to the video image or adjusting a size of the encoding block [0040];
Please note that in this example may make a selection of the blocks to mask (i.e., “shift”). 
The motivation to combine is the same as disclosed in point (9). 
Regarding claims 7 and 17, Yanovsky et al and Choi et al discloses all the limitations of claims 1, 11 and 20. Yanovsky et al further discloses  wherein the instructions, when executed by the processor, further cause the processor to control the device to perform a function of encrypting, prior to individually encoding the encoding blocks, the sharing-protected portion of the video image [0127-0128];
Please note that in this example, the prior art contemplates the ability to encrypt selected content portions before encoding as the system discloses being able to select different protection levels for different segments and that the encryption may be performed prior to compression.  
Regarding claims 8 and 18, Yanovsky et al and Choi et al discloses all the limitations of claims 1, 11 and 20. Yanovsky et al further discloses wherein the instructions, when executed by the processor, further cause the processor to control the device to perform functions of: encrypting, prior to individually encoding the encoding blocks, the sharing- protected portion of the video image; [0127-0128];
Please note that in this example, the prior art contemplates the ability to encrypt selected content portions before encoding as the system discloses being able to select different protection levels for different segments and that the encryption may be performed prior to compression.  
However, Yanovsky et al and Choi et al do not expressly disclose transmitting, to the remote device via a communication network, a key for decrypting the encrypted encoding block. The examiner takes official notice that it was notoriously well known at the time the claimed invention was effectively filed to transmit a key for decrypting an encoded block, see for example Rogoff (US 2002/0037081) [0057]. 
Regarding claim 9, Yanovsky et al and Choi et al discloses all the limitations of claims 1, 11 and 20. Yanovsky et al does not expressly disclose but Choi et al further discloses wherein the instructions, when executed by the processor, further cause the processor to control the device to perform a function of determining the sharing-protected portion [0054-0059];
Please note that in this example may make a selection of the blocks to mask. 
The motivation to combine is the same as disclosed in point (9). 
Regarding claim 10, Yanovsky et al and Choi et al discloses all the limitations of claims 1, 11 and 20. Yanovsky et al does not expressly disclose but Choi et al further discloses wherein 
Please note that in this example may make a selection of the blocks to mask. 
The motivation to combine is the same as disclosed in point (9). 
Claim 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanovsky et al (US 2017/0272100) in view of Choi et al (US 2012/0121082) and in further view of Buxton  (US 6,937,730). 
Regarding claims 3 and 13, Yanovsky et al and Choi et al discloses all the limitations of claims 1, 11 and 20. Yanovsky et al and Choi et al does not expressly disclose but Buxton further discloses  wherein, for dividing the video image into the encoding blocks, the instructions, when executed by the processor, further cause the processor to control the device to perform functions of: displaying, on a display, the video image; and displaying, over the displayed video image, a grid dividing the video image into the encoding blocks [column 3 lines 50-67, column 4 lines 1-19];
Please note that in this example the content be divided such that the user is able to select portions for masking, see for example figure 1. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yanovsky et al and Choi et al by the providing the user an interface for dividing content, for the purpose Buxton, see for example [column 3 lines 50-67, column 4 lines 1-19].  These modifications would result in increased security and ease of use, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 3 and 13, Yanovsky et al and Choi et al discloses all the limitations of claims 1, 11 and 20. Yanovsky et al and Choi et al does not expressly disclose but Buxton further discloses wherein, for adjusting the configuration of the encoding blocks, the instructions, when executed by the processor, further cause the processor to control the device to perform functions of: displaying, on a display, the video image;   displaying, over the displayed video image, a grid dividing the video image into the encoding blocks; and receiving a user input to adjust the configuration of the grid [column 3 lines 50-67, column 4 lines 1-19];
Please note that in this example the content be divided such that the user is able to select portions for masking, see for example figure 1. 
The motivation to combine is the same as disclosed in point (21). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDALL DOLLY/Primary Examiner, Art Unit 2436